DETAILED ACTION
Status of Claims:
Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Line 11 refers to “a immobilized filler” this should be “an immobilized filler”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “ending the operation” there is insufficient antecedent basis for “the operation” and it is not clear what the operation is limited to.

Regarding Claim 2:
	Step A. states “preparing a carbon source…” This limitation renders the claims indefinite because it is not clear how the carbon source or other elements are prepared. Specifically it is not clear if any actual preparation steps are required or if preparing is open to obtaining. For the purposes of examination “preparing” will be interpreted the same as obtaining.
	Step A. states “activated sludge obtained after enrichment culture.” This limitation renders the claim indefinite because it is not clear what “enrichment culture” is limited to.
	Step C. states “aerating…and conducting culture…” it is not clear if “conducting culture” is an additional step or the result of aerating at room temperature. 
	The claim states “aerating by a small air pump.” This limitation renders the claim indefinite because it is not clear what type pf air pump would be considered “small.” For the purposes of examination any air pump will be considered “small.”

Regarding Claim 3:
	The claim states “weighing raw materials in proportion.” This limitation renders the claim indefinite because it is not clear what the materials are weighed in proportion to.
	The claim states “repeatedly streaking to obtain primary-screened bacteria” this limitation render the claim indefinite because it is not clear what “repeatedly” is limited to. Specifically it is not clear how many time would be considered “repeatedly” or what would constitute “primary-screened bacteria”
	The claim sates “culturing and sampling to determine the removal rates of ammonia nitrogen and total nitrogen, and taking strains whose determined removal levels…reach more than 85% of the normal removal levels…” This limitation renders the claims indefinite because it is not clear what “85% of the normal removal levels” is limited to. Specifically it is not clear if “normal” is referring to an average of the primary-screened bacteria or some other level considered to be “normal.”

Regarding Claim 4:
	The claim states “culturing them.” This limitation renders the claim indefinite because it is not clear what “them” is referring to. For the purposes of examination “them” will be interpreted as “the secondarily-screened bacteria”.
	The claim states “and finishing the culture to obtain…” this limitation renders the claim indefinite because it is not clear what “finishing” a culture is limited to. 
	The claim states “prepared in step a)” this limitation renders the claim indefinite because both claims 4 and claim 3, from which it depends have a step “a)”
	The claim refers to “an Erlenmeyer flask” and “the Erlenmeyer flask.” This limitation render the claim indefinite because claim 3, from which claim 4 depends already provides antecedent basis for an Erlenmeyer flask. It is therefore not clear which Erlenmeyer flask is being referred to. For the purposes of examination the “Erlenmeyer flask” of claim 4 will be interpreted as a “second Erlenmeyer flask”
	The claim states “using…as a cycle…” This limitation renders the claim indefinite because it is not clear what “using” is limited to. Specifically it is not clear how the cycle is used.
	The claim state “controlling the environmental temperature and pH of the wetland.” This limitation renders the claim indefinite because it is not clear how the temperature of a wetland can be controlled. It is not clear if the “environmental” temperature is limited to the temperature of the water entering the wetland, the soil in the wetland, the air surrounding the wetland or something else.

Regarding Claim 5:
	The claim states “preparing a carbon source…” This limitation is indefinite for the same reasons as claim 2.
	The claim refers to “activated sludge obtained after enrichment culture.” This limitation is indefinite for the same reasons as claim 2 above.  
	The claim states “conducting culture” this limitation renders the claim indefinite for the same reasons as claim 2 above. 

Regarding Claim 6:
	The claim states “weighing raw materials in proportion…” this limitation renders the claim indefinite because it is not clear what the raw materials are or what they are in proportion to. 
  	indefinite because it is not clear what the materials are weighed in proportion to.
	The claim states “repeatedly streaking to obtain primary-screened bacteria” this limitation render the claim indefinite because it is not clear what “repeatedly” is limited to. Specifically it is not clear how many time would be considered “repeatedly” or what would constitute “primary-screened bacteria”
	The claim sates “culturing and sampling to determine the removal rates of ammonia nitrogen and total nitrogen, and taking strains whose determined removal levels…reach more than 85% of the normal removal levels…” This limitation renders the claims indefinite because it is not clear what “85% of the normal removal levels” is limited to. Specifically it is not clear if “normal” is referring to an average of the primary-screened bacteria or some other level considered to be “normal.”

Regarding Claim 7:
	The claim states “and finishing the culture” this limitation renders the claim indefinite because it is not clear what “finishing” is limited to.
	The claim state “replacing a fresh medium.” This limitation renders the claim indefinite because it is not clear what the fresh medium is, therefore it is not clear how the medium can be replaced. 
	The claim states “using… as a cycle...” This limitation renders the claim indefinite because it is not clear how the cycle is used.  
	The claim state “controlling the environmental temperature… and pH of the wetland.” This limitation renders the claim indefinite because it is not clear how the temperature of a wetland can be controlled. It is not clear if the “environmental” temperature is limited to the temperature of the water entering the wetland, the soil in the wetland, the air surrounding the wetland or something else.

Regarding Claim 8:
	The claim states “in one cycle.” This limitation renders the claim indefinite because it is not clear if it is referring to the same “cycle” as claim 7, or a different cycle. 
	The claim refers to “a time for settling.” This limitation renders the claim indefinite because it is not clear what is being settled. Specifically, is the whole culture being settled, is the carbon source and nitrogen source being settled, or is it a settling time for something else.

Regarding Claim 10:
	The claim further limits the nutshell material of claim 9, however nutshells are required in the alternative in claim 9. It is therefore not clear if claim 10 requires a nutshell or only further limits claim 9 if nutshells are present. Further, a coconut is not a true nut. It is therefore not clear what the applicant is limiting the term “nutshell” to include. 

Regarding Claim 13:
	Line 2 refers to “the liquid medium.” There is insufficient antecedent basis for this limitation within the claims and it is not clear if it is referring to the liquid culture medium of claim 6 or something else.
	Line 4 refers to “a liquid medium” This limitation renders the claim indefinite because it is not clear if it is the same liquid medium as line 2 or a different liquid medium.

Regarding Claims 2 and 4:
	The claims end in a semi-colon. This renders the claims indefinite because it is not clear if additional limitations are intended or not.  
	The claims state that the DO>5. This limitation renders the claims infinite because no units are provided. It is therefore not clear what concentration of dissolved oxygen is considered to be greater than or equal to 5.
	
The remaining claims are indefinite because they depend from indefinite claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (CN 103667168, English Machine Translation provided).

Regarding Claim 1:
	Wu teaches the method for enhancing nitrogen removal by denitrification in a horizontal subsurface-flow constructed wetland (wetland) (see Abstract), comprising the following steps: 1) conducting strain acclimation (enrichment) (see para. 0008); 2) conducting strain screening (primary sieve) (see para. 0011); 3) conducting strain pouring (obtaining immobilized bacteria, used in wastewater treatment) (see para. 0028, 0038); and 4) ending the operation (when the immobilized bacteria is used the operation is ended).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 103667168, English Machine Translation provided) in view of Jin et al (CN 107058136, English machine translation provided) and Yan (CN 108033574, English Machine translation provided).

Regarding Claim 2:
	Wu teaches the method of claim 1, wherein conducting strain acclimation comprises: A. preparing activated sludge obtained after enrichment culture (soil sample from artificial wetland, the activated sludge has been used in a wetland therefore there has been some enrichment) and a culture solution (liquid culture medium) (see para. 0009); B. pouring the culture solution prepared in step A into a container (culture box) (see para. 0009), then adding the concentrated sludge solution (both are in the culture box so both the culture solution and activated sludge have been added), and C. aerating by a small air pump (aerating, aeration is performed therefore there is inherently a pump) (se para. 0009), and conducting culture at room temperature (30C) to obtain acclimated strains (see para. 0009).
	Wu does not explicitly teach preparing a carbon source or a nitrogen source, concentrating the activated sludge to obtain a concentrated sludge solution for later use, adjusting the pH, and then adding the carbon source and the nitrogen source, so that in the container the carbon content is 390-410 ppm, the nitrogen content is about 18-22 ppm, and a ratio of carbon to nitrogen is C/N = 20; aerating so that the dissolved oxygen in the container is DO> 5 or that the culture time is for 6-7 consecutive days. It would have been obvious to one skilled in the art to aerate so that the dissolved oxygen is greater than 5 because aerobic bacteria is being cultured, therefore aerobic conditions are requires. 
	Jin teaches strain acclimation comprising preparing (obtaining) a carbon source (brown sugar) (see pg. 2 para. 12). and nitrogen source (nitrogen is present in the culture medium) and adding the carbon source and nitrogen source to the culture medium and activated sludge (biodegradable agent) (see pg. 2 para. 11, 12). Jin further teaches adjusting the pH (pH is set to a specific range) (see pg. 2 para. 11). Jin does not explicitly teach the carbon content or nitrogen content in ppm and teaches that the carbon to nitrogen ration should be 9 to 11 to 1 (see pg. 2 para. 14). However, Jin teaches that the carbon and nitrogen content is set to achieve high efficiency degradation (see pg. 2 para. 14). It would therefore have been obvious to one skilled in the art to adjust the carbon and nitrogen concentration, and therefore carbon to nitrogen ratio in order to control the degradation efficiency of the culture. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Wu and Jin are analogous inventions in the art of culturing bacteria for water treatment. It would have been obvious to one skilled in the art to prepare and add the carbon source and nitrogen source of Jin to the culture solution of Wu because carbon and nitrogen are necessary for the degradation (see Jin pg. 2 para. 14) and because it is the simple addition of a known additive to a known culture solution, obviously resulting in the culturing of the bacterial strains with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Yan teaches concentrating bacteria before culturing (see pg. 3 para. 3 and 4).
	Wu, as modified, and Yan are analogous inventions in the art of culturing bacteria for wastewater treatment. It would have been obvious to one skilled in the art to add the concentrating step of Yan to the activated sludge of Wu because it is the simple addition of a known treatment step to a known culturing process, obviously resulting in a culturable bacteria with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 3:
	Wu, as previously modified, teaches the method of claim 2, wherein conducting strain screening comprises: a) weighing raw materials in proportion to formulate a screening medium (BTB selective medium) (see Wu para. 0012), adjusting the pH to 7-7.2 (7-7.3) (see para. 0015); b) transferring a mixed muddy water liquor from the container after acclimation of step 1), conducting gradient dilution on the mixed muddy water liquor (suspension is added to the  selective culture medium) (see para. 0012), coating the diluted solution onto the screening medium, culturing for 3 days (see para. 0012), picking colonies with blue halos around the medium after the colonies are formed (halo of blue) (see para. 0012), and repeatedly streaking to obtain primarily-screened bacteria (affinition) (see para. 0014); and c) inoculating the primarily-screened bacteria with a liquid culture medium (see para. 0014), culturing and sampling to determine the removal rates of -18-ammonia nitrogen and total nitrogen, and taking strains whose determined removal levels of ammonia nitrogen and total nitrogen are effective, as secondarily-screened bacteria (screening out a strain of aerobic denitrifying bacteria) (see para. 0016).
	Wu, as previously modified, does not explicitly teach adjusting the pH to 7 to 7.2. However, given that the prior art range of 7 to 7.3 fully encompasses the claimed range of 7 to 7.2 a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a pH of 7 to 7.2 (see MPEP 2144.05).
	Wu, as previously modified, does not disclose sterilizing the screening medium at 120-125°C for 20-30 min, and cooling for later use. Wu further teaches sterilizing a medium at 121C and cooling for later use (see para. 0029). It would have been obvious to apply the sterilization step of the sodium alginate of Wu to the screening medium of Wu because it is the simple addition of a known step to a known screening process, obviously resulting in the removal of unwanted bacteria from the screening medium with an expectation of success.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
	Wu does not explicitly teach the use of an Erlenmeyer flask or taking strains whose determined removal levels of ammonia nitrogen and total nitrogen reach more than 85% of the normal removal levels of the strains, as secondarily-screened bacteria. Wu further teaches the use of an Erlenmeyer flask (triangular flask) (see para. 0066). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified container of Wu with the Erlenmeyer flask of Wu because it is the simple substitution of one unspecified container for another container known to hold liquids, obviously resulting in a sample that can be cultured. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Wu further teaches that the bacterial strain has the ability to effectively remove nitrate nitrogen (see para. 0004), therefore it would have been obvious to select a strain that is able to remove more than 85% of the normal levels. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 5:
	Wu teaches the method of claim 1, wherein conducting strain acclimation comprises: A. preparing activated sludge obtained after enrichment culture (soil sample from artificial wetland, the activated sludge has been used in a wetland therefore there has been some enrichment) and a culture solution (liquid culture medium) (see para. 0009); B. pouring the culture solution prepared in step A into a container with a volume (culture box) (para. 0009), then adding the sludge solution, and C. aerating by a small air pump (aerating, aeration is performed therefore there is inherently a pump) (see para. 0009), and conducting culture at room temperature (30C) to obtain acclimated strains (see para. 0009). 
	Wu does not explicitly teach a container with a volume of 15 L,  that the dissolved oxygen content in the container is DO > 5.  It would have been obvious to one skilled in the art to use a container of 15L because the size of an article is not a matter of invention (see MPEP 2144.04) and one skilled in the art would have found it obvious to use any container size able to hold the culture. One skilled in the art would have found it obvious to use a dissolved oxygen concentration greater than or equal to 5 because the bacteria being cultured is aerobic, therefore aerobic conditions would be desirable.  Wu does not teach wherein the carbon source and the nitrogen source are added once every 24 h, and the addition amount of the nutrients (carbon source and the nitrogen -19-source) is the same as that in step B. Wu further teaches that the intermittent time is 12 hours (see para. 0009). It would have been obvious to one skilled in the art to adjust the time of the culture and add nutrients once every 24 hours because one skilled in the art would have found it obvious to use an appropriate culture time. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Wu does not teach preparing a carbon source or a nitrogen source, and concentrating the activated sludge to obtain a concentrated sludge solution for later use, adjusting the pH to 6-8, and then adding the carbon source and the nitrogen source, so that in the container the carbon content is 390-410 ppm, the nitrogen content is about 18-22 ppm, and a ratio of carbon to nitrogen is C/N = 20 conducting culture for 6-7 consecutive days.
	Jin teaches strain acclimation comprising preparing (obtaining) a carbon source (brown sugar) (see pg. 2 para. 12). and nitrogen source (nitrogen is present in the culture medium) and adding the carbon source and nitrogen source to the culture medium and activated sludge (biodegradable agent) (see pg. 2 para. 11, 12). Jin further teaches adjusting the pH to 6.5 to 8.5 (see pg. 2 para. 11). Given that the prior art pH range of 6.5 to 8.5 overlaps the claimed range of 6 to 8 a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a pH between 6 and 8 (see MPEP 2144.05). Jin does not explicitly teach the carbon content or nitrogen content in ppm and teaches that the carbon to nitrogen ration should be 9 to 11 to 1 (see pg. 2 para. 14). However, Jin teaches that the carbon and nitrogen content is set to achieve high efficiency degradation (see pg. 2 para. 14). It would therefore have been obvious to one skilled in the art to adjust the carbon and nitrogen concentration, and therefore carbon to nitrogen ratio in order to control the degradation efficiency of the culture. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Wu and Jin are analogous inventions in the art of culturing bacteria for water treatment. It would have been obvious to one skilled in the art to prepare and add the carbon source and nitrogen source of Jin to the culture solution of Wu because carbon and nitrogen are necessary for the degradation (see Jin pg. 2 para. 14) and because it is the simple addition of a known additive to a known culture solution, obviously resulting in the culturing of the bacterial strains with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Yan teaches concentrating bacteria before culturing (see pg. 3 para. 3 and 4).
	Wu, as modified, and Yan are analogous inventions in the art of culturing bacteria for wastewater treatment. It would have been obvious to one skilled in the art to add the concentrating step of Yan to the activated sludge of Wu because it is the simple addition of a known treatment step to a known culturing process, obviously resulting in a culturable bacteria with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 6:
	Wu, as previously modified, teaches the method of claim 5, wherein conducting strain screening comprises: a) weighing raw materials in proportion to formulate a screening medium (BTB selective medium) (see Wu para. 0012), adjusting the pH to 7-7.2 (7-7.3) (see para. 0015); b) transferring a mixed muddy water liquor from the container after acclimation of step 1), conducting gradient dilution on the mixed muddy water liquor (suspension is added to the  selective culture medium) (see para. 0012), coating the diluted solution onto the screening medium, culturing for 3 days (see para. 0012), picking colonies with blue halos around the medium after the colonies are formed (halo of blue) (see para. 0012), and repeatedly streaking to obtain primarily-screened bacteria (affinition) (see para. 0014); and c) inoculating the primarily-screened bacteria with a liquid culture medium (see para. 0014), culturing and sampling to determine the removal rates of -18-ammonia nitrogen and total nitrogen, and taking strains whose determined removal levels of ammonia nitrogen and total nitrogen are effective, as secondarily-screened bacteria (screening out a strain of aerobic denitrifying bacteria) (see para. 0016).
	Wu, as previously modified, does not explicitly teach adjusting the pH to 7 to 7.2. However, given that the prior art range of 7 to 7.3 fully encompasses the claimed range of 7 to 7.2 a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a pH of 7 to 7.2 (see MPEP 2144.05).
	Wu, as previously modified, does not disclose sterilizing the screening medium at 120-125°C for 20-30 min, and cooling for later use. Wu further teaches sterilizing a medium at 121C and cooling for later use (see para. 0029). It would have been obvious to apply the sterilization step of the sodium alginate of Wu to the screening medium of Wu because it is the simple addition of a known step to a known screening process, obviously resulting in the removal of unwanted bacteria from the screening medium with an expectation of success.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
	Wu does not explicitly teach the use of an Erlenmeyer flask or taking strains whose determined removal levels of ammonia nitrogen and total nitrogen reach more than 85% of the normal removal levels of the strains, as secondarily-screened bacteria. Wu further teaches the use of an Erlenmeyer flask (triangular flask) (see para. 0066). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified container of Wu with the Erlenmeyer flask of Wu because it is the simple substitution of one unspecified container for another container known to hold liquids, obviously resulting in a sample that can be cultured. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Wu further teaches that the bacterial strain has the ability to effectively remove nitrate nitrogen (see para. 0004), therefore it would have been obvious to select a strain that is able to remove more than 85% of the normal levels. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim(s) 4, 7, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 103667168, English Machine Translation provided) in view of Jin et al (CN 107058136, English machine translation provided) and Yan (CN 108033574, English Machine translation provided) as applied to claims 3 and 6 above, and further in view of Wu et al (CN 10239011, English machine translation provide, hereafter referred to a ‘011).

Regarding Claim 4:
	Wu, as previously modified, teaches the method of claim 3, wherein conducting strain pouring comprises: a) inoculating the secondarily-screened bacteria in a TSA medium (bacteria solution after activating is inoculated) (see para. 0027), culturing them in a shake flask (shaking conditions 120 r/min) (se para. 0027), and finishing the culture to obtain a bacterial suspension when the secondarily-screened bacteria are in a logarithmic growth phase according to a growth curve of the secondarily-screened bacteria (timely sampling) (see para. 0027); b) taking and putting the bacterial suspension prepared in step a) into a container, then putting a treated biocarrier into the container (dropping) (see para. 0029), culturing with stirring for primary biofilm formation, replacing a fresh medium after the primary biofilm formation (solution is dropped in therefore it is replaced) (see para. 0029), and culturing in the shaker by using the late logarithmic growth phase of the secondarily-screened bacteria as a cycle, so as to complete immobilization and obtain an immobilized filler (see para. 0028); 
	Wu does not teach that the shake flask is at 150-160 r/min or that the culturing is in an Erlenmeyer flask and shaker for 6-8 h or and c) controlling the environmental temperature and pH of the wetland, and pouring the immobilized filler treated in step b) into the wetland to complete the nitrogen removal by denitrification. It would have been obvious to one skilled in the art to adjust the shake flask speed and use 150 to 160 r/min. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Wu further teaches the use of an Erlenmeyer flask (triangular flask) (see para. 0066). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified container of Wu with the Erlenmeyer flask of Wu because it is the simple substitution of one unspecified container for another container known to hold liquids, obviously resulting in a sample that can be cultured. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been obvious to one skilled in the art to replace the stirring of Wu with the shaking of Wu because it is the simple substitution of one known mixing method with another known mixing method, obviously resulting in the culture solution being mixed with an expectation of success. 
	‘011 teaches c) controlling the environmental temperature and pH of the wetland (the marsh is artificial therefore conditions are controlled) (see Abstract), and pouring the immobilized filler treated in step b) into the wetland to complete the nitrogen removal by denitrification (see para. 0005).
	Wu, as previously modified, and ‘011 are analogous inventions in the art of culturing bacteria for water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to pour the immobilized filler of Wu into the wetland of ‘011 thereby completing nitrogen removal by denitrification because through routine experimentation one skilled in the art would have found appropriate uses for a known treatment agent, and Wu teaches that the immobilized bacteria is used for denitrification (see Wu para. 0028).

Regarding Claim 7:
	Wu, as previously modified, teaches the method of claim 3, wherein conducting strain pouring comprises: a) inoculating the secondarily-screened bacteria in a TSA medium (bacteria solution after activating is inoculated) (see para. 0027), culturing them in a shake flask (shaking conditions 120 r/min) (se para. 0027), and finishing the culture to obtain a bacterial suspension when the secondarily-screened bacteria are in a logarithmic growth phase according to a growth curve of the secondarily-screened bacteria (timely sampling) (see para. 0027); b) taking and putting the bacterial suspension prepared in step a) into a container, then putting a treated biocarrier into the container (dropping) (see para. 0029), culturing with stirring for primary biofilm formation, replacing a fresh medium after the primary biofilm formation (solution is dropped in therefore it is replaced) (see para. 0029), and culturing in the shaker by using the late logarithmic growth phase of the secondarily-screened bacteria as a cycle, so as to complete immobilization and obtain an immobilized filler (see para. 0028); 
	Wu does not teach that the shake flask is at 150-160 r/min or that the culturing is in an Erlenmeyer flask and shaker for 6-8 h or and c) controlling the environmental temperature and pH of the wetland, and pouring the immobilized filler treated in step b) into the wetland to complete the nitrogen removal by denitrification. It would have been obvious to one skilled in the art to adjust the shake flask speed and use 150 to 160 r/min. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Wu further teaches the use of an Erlenmeyer flask (triangular flask) (see para. 0066). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified container of Wu with the Erlenmeyer flask of Wu because it is the simple substitution of one unspecified container for another container known to hold liquids, obviously resulting in a sample that can be cultured. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been obvious to one skilled in the art to replace the stirring of Wu with the shaking of Wu because it is the simple substitution of one known mixing method with another known mixing method, obviously resulting in the culture solution being mixed with an expectation of success. 
	‘011 teaches c) controlling the environmental temperature and pH of the wetland (the marsh is artificial therefore conditions are controlled) (see Abstract), and pouring the immobilized filler treated in step b) into the wetland to complete the nitrogen removal by denitrification (see para. 0005). ‘011 does not explicitly teach that the temperature is 5-7C or the pH is 6.5 to 7.5. However, through routine experimentation one skilled in the art would have found optimum conditions for the growth and denitrification ability of the bacteria in the wetland. 
	Wu, as previously modified, and ‘011 are analogous inventions in the art of culturing bacteria for water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to pour the immobilized filler of Wu into the wetland of ‘011 thereby completing nitrogen removal by denitrification because through routine experimentation one skilled in the art would have found appropriate uses for a known treatment agent, and Wu teaches that the immobilized bacteria is used for denitrification (see Wu para. 0028)

Regarding Claim 8:
	Wu, as previously modified, teaches the method of claim 7, wherein in the conducting strain acclimation.
	Wu does not disclose in one cycle, an air-pump aeration time is 23.5 h, and a time for settling and pouring of the carbon source and the nitrogen source is 0.5 h. Absent a showing of criticality with respect to the cycle times one skilled in the art would have found it obvious to adjust the cycle times in order to control the growth of the desired bacteria (Wu teaches that time are controlled such that there is a measured nitrate removal of 99.9%) (see Wu para. 0009). Therefore one skilled in the art would have found it obvious to have an air-pump aeration time of 23.5 h, and a time for settling and pouring of the carbon source and the nitrogen source of 0.5 h. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 11:	
	Wu, as previously modified, teaches the method of claim 7, wherein in step b) of conducting strain pouring, the biocarrier is one of sodium alginate, a mycelium pellet, and a polyurethane foam (sodium alginate) (see Wu para. 0029).

Regarding Claim 12:
	Wu, as previously modified, teaches the method of claim 7, wherein in step a) of conducting strain screening, a concentration ratio of various substances in the screening medium is: 20 g/L of agar, 1 g/L of KNO3, 1 g/L of KH2PO4, 0.5 g/L of FeCl2-6H2O, 0.2 g/L of CaCl2-7H2O, 1 g/L of MgSO4-7H2O, 8.5 g/L of sodium succinate (see Wu para. 0015)
	Wu does not explicitly teach 1 mL/L of bromothymol blue. Wu further teaches that the colonies will have a blue halo (see para. 0012).
	‘011 teaches the use of 1 ml/l  bromothymol blue in a screening medium (see para. 0009).
	It would have been obvious to one skilled in the art to add the bromothymol blue of ‘011 to the screening medium of Wu because it is the simple addition of a known indicator to a known solution, obviously resulting in a blue halo indication, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 13:
	Wu, as previously modified, teaches the method of claim 7, wherein in step c) of conducting strain screening, a concentration ratio of various substances in the liquid medium is: 1 g/L of KNO3, 1 g/L of KH2PO4, 0.05 g/L of FeCl2-6H2O, 0.02 g/L of CaCl2-7H2O, 1 g/L of MgSO4-7H2O, and 8.5 g/L of sodium succinate (see Wu para. 0015).
	Wu, as previously modified, does not disclose sterilizing the screening medium at 120-125°C for 25-30 min, and cooling for later use. Wu further teaches sterilizing a medium at 121C and cooling for later use (see para. 0029). It would have been obvious to apply the sterilization step of the sodium alginate of Wu to the screening medium of Wu because it is the simple addition of a known step to a known screening process, obviously resulting in the removal of unwanted bacteria from the screening medium with an expectation of success.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It would be obvious to conduct the sterilization for any time known to kill the bacteria present in the solution.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 103667168, English Machine Translation provided) in view of Jin et al (CN 107058136, English machine translation provided), Yan (CN 108033574, English Machine translation provided) and Wu et al (CN 10239011, English machine translation provide, hereafter referred to a ‘011) as applied to claim 7 above, and further in view of Hiatt (USPN 6,025,152).

Regarding Claim 9:
	Wu, as previously modified, teaches the method of claim 7, wherein in the conducting strain acclimation: the nitrogen source is potassium nitrate (KNO3 in liquid culture medium) (see Wu para. 0010).
	The combination does not teach that the carbon source is one of methanol, ethanol, sodium acetate, polycaprolactone (PCL), and a nutshell.
	Hiatt teaches the use of coconut shell as a carbon source in a culture medium (see col. 6 lines 64-65).
	Wu, as previously modified, and Hiatt are analogous inventions in producing bacteria cultures for water treatment. It would have been obvious to one skilled in the art to replace the carbon source of Wu (as modified) with the coconut shell of Hiatt because it is the simple substitution of one known carbon source for another known carbon source, obviously resulting in a solution able to grow denitrifying bacteria, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 10:
	Wu, as previously modified, teaches the method of claim 9, wherein the nutshell is one of a coconut shell and a walnut shell (see Hiatt col. 6 lines 64-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/27/2022